— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1974, which reversed a referee’s decision and sustained the Industrial Commissioner’s initial determination that the claimant was disqualified from benefits because she voluntarily left her employment without good cause. The claimant admits she left her work by a resignation and the record contains substantial evidence to support the finding of the board that it was voluntary and without good cause. While the claimant was going to be limited to doing one type of clerical work, it was the type of work for which she was hired. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.